Order, Supreme Court, New York County, entered on November 21, 1973, denying appellants’ motion for summary judgment dismissing the first, second, third, fifth and sixth causes of action set forth in the complaint, unanimously reversed, on the law, the motion granted, and said causes of action in the complaint dismissed and severed. Appellants shall recover of respondent $60 costs and disbursements of this appeal. We fail to perceive any genuine issues of fact precluding grant of the motion. Parol evidence is admissible to resolve an ambiguity, not to create one. We find the final settlement agreements are clear and unambiguous. Their interpretation constitutes a question of law for the court. Under the explicit and clear terms of each of the final settlement agreements, particularly paragraphs 1 and 2 thereof covering the treatment of all obligations and specific claims, and paragraph 4 thereof constituting an explicit general release of all existing claims and demands whatsoever, the causes of action here asserted are barred and thus dismissed. (Tramco Inds. v. Broad Hollow Assoc., 30 A D 2d 522, affd. 23 N Y 2d 841; Intercontinental Planning v. Daystrom, Inc., 24 N Y 2d 372. Concur—McGivern, P. J., Markewich, Nunez, Murphy and Steuer, JJ.